19-01360-scc      Doc 4    Filed 10/31/19 Entered 10/31/19 19:03:15 Main Document
                                         Pg 1 of 3
                                                   Objection deadline: December 2, 2019
                                                        Hearing date: To Be Determined
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                      )
 In re:                               )                    Chapter 15
                                      )
 PERFORADORA ORO NEGRO, S. DE R.L. DE )                    Case No. 18-11094 (SCC)
 C.V., et al.,                        )
                                      )
                       Debtors.       )
                                      )
                                      )
 FERNANDO PEREZ-CORREA IN HIS         )                    Adv. Pro. No. 19-01360 (SCC)
 CAPACITY AS FOREIGN REPRESENTATIVE )
 OF PERFORADORA ORO NEGRO, S. DE R.L. )
 DE C.V., et al.,                     )
                                      )
 Plaintiffs,
                                      )
 v.                                   )
                                      )
 ASIA RESEARCH AND CAPITAL            )
 MANAGEMENT LTD., et al.,             )
                                      )
 Defendants.                          )
                                      )

           NOTICE OF SINGAPORE RIG OWNERS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of the Singapore Rig Owners’ Motion to Dismiss and the pleadings and papers filed in

the Chapter 15 case, Defendants Oro Negro Primus, Oro Negro Laurus, Oro Negro Fortius, Oro

Negro Decus, and Oro Negro Impetus (together, the “Singapore Rig Owners”), by their

undersigned counsel, will move (the “Motion to Dismiss”), before the Honorable Shelley C.

Chapman, United Stated Bankruptcy Judge, at the United States Bankruptcy Court for the

Southern District of New York, One Bowling Green, New York, New York 10004, pursuant to

Rules 12(b)(1) and 12(b)(6) of the Federal Rule of Civil Procedure, as incorporated by Rule 7012
19-01360-scc       Doc 4     Filed 10/31/19 Entered 10/31/19 19:03:15             Main Document
                                           Pg 2 of 3



of the Federal Rules of Bankruptcy Procedure, for an order, in the form annexed hereto,

dismissing the Complaint in the above-captioned adversary proceeding in its entirety and with

prejudice.

       PLEASE TAKE FURTHER NOTICE that, objections, if any, to the Motion to Dismiss

must be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local

Rules for the United States Bankruptcy Court for the Southern District of New York, and (i)

shall be filed with the Bankruptcy Court electronically in accordance with General Order M-399

(General Order M-399 and the User’s Manual for the Electronic Case Filing System can be

found at http://www.nysb.uscourts.gov, the official website for the Bankruptcy Court), by

registered users of the Bankruptcy Court’s case filing system and, by all other parties in interest,

on a CD or flash drive, preferably in Portable Document Format, i.e. PDF, WordPerfect, or any

other Windows-based word processing format on or before December 2, 2019; and (ii) a

hardcopy of such objection or response shall be served, upon (A) the chambers of the Honorable

Shelley C. Chapman, One Bowling Green, New York, New York 10004; (B) the undersigned

counsel to the Singapore Rig Owners, Dechert LLP, 1095 Avenue of the Americas, New York,

New York 10036, Attn: Allan S. Brilliant, Esq. and Shmuel Vasser, Esq., and (C) on all other

counsel representing any other defendants, so as to be actually received on or before December

2, 2019.




                                                 2
19-01360-scc      Doc 4    Filed 10/31/19 Entered 10/31/19 19:03:15           Main Document
                                         Pg 3 of 3



       PLEASE TAKE FURTHER NOTICE that, a hearing on the Motion to Dismiss will be

held on a date and time to be scheduled by the Court, at the United States Courthouse, One

Bowling Green, New York, New York.



Dated: October 31, 2019                            Respectfully submitted,
       New York, New York
                                                   By: /s/ Shmuel Vasser
                                                      Allan S. Brilliant
                                                      Shmuel Vasser
                                                      David A. Kotler
                                                      Catherine Wigglesworth
                                                      Yehuda Goor
                                                      DECHERT LLP
                                                      1095 Avenue of the Americas
                                                      New York, NY 10036-6797
                                                      allan.brilliant@dechert.com
                                                      shmuel.vasser@dechert.com
                                                      david.kotler@dechert.com
                                                      catherine.wigglesworth@dechert.com
                                                      yehuda.goor@dechert.com
                                                      Tel: (212) 698-3500
                                                      Fax: (212) 698-3599
                                                   Attorneys for Oro Negro Primus PTE. Ltd.; Oro
                                                   Negro Laurus PTE. Ltd.; Oro Negro Fortius
                                                   PTE Ltd.; Oro Negro Decus PTE. Ltd.; Oro
                                                   Negro Impetus PTE. Ltd.; Roger Bartlett; Roger
                                                   Hancock; and Hunter Cochrane




                   Notice of Motion to Dismiss Adv. P. No. 19-01360 (SCC)

                                               3
